26 F.3d 1186
307 U.S.App.D.C. 122
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Jerome Frank HARRIS, Appellant,v.Margaret RICHARDSON, Commissioner, Internal Revenue Service.
No. 93-5365.
United States Court of Appeals, District of Columbia Circuit.
June 13, 1994.Rehearing Denied Sept. 26, 1994.

Before:  MIKVA, Chief Judge;  EDWARDS and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  Upon consideration of the record, the briefs, and the motions for summary disposition and judgment, summary reversal, and to file copies of applicable laws, it is


2
ORDERED AND ADJUDGED that the district court's dismissal of Jerome Frank Harris' complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d) be affirmed.  Sovereign immunity bars suits for money damages against government officials acting in their official capacities absent a specific waiver by the government.   Clark v. Library of Congress, 750 F.2d 89, 103 (D.C.Cir.1984).  While the Federal Tort Claims Act, 28 U.S.C. Secs. 1346(b), 2671 et seq., provides a waiver of sovereign immunity in certain circumstances, it does not apply to any claim "arising in respect of the assessment or collection of any tax."  28 U.S.C. Sec. 2680(c).  It is


3
FURTHER ORDERED that appellant's motion for summary disposition and judgment, motion for summary reversal, and motion to file copies of applicable laws be dismissed as moot.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.